Name: Commission Decision No 3641/92/ECSC of 24 November 1992 amending the questionnaires set out in the Annex to Commission Decision No 1566/86/ECSC on iron and steel statistics
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  production;  economic analysis
 Date Published: 1992-12-22

 Avis juridique important|31992S3641Commission Decision No 3641/92/ECSC of 24 November 1992 amending the questionnaires set out in the Annex to Commission Decision No 1566/86/ECSC on iron and steel statistics Official Journal L 376 , 22/12/1992 P. 0001 - 0032 Finnish special edition: Chapter 13 Volume 23 P. 0234 Swedish special edition: Chapter 13 Volume 23 P. 0234 COMMISSION DECISION No 3641/92/ECSC of 24 November 1992 amending the questionnaires set out in the Annex to Commission Decision No 1566/86/ECSC on iron and steel statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas changing conditions in the iron and steel industry require that the statistical collection system be adapted continually and survey methods improved; Whereas, since the adoption of Commission Decision No 1566/86/ECSC(1) , as last amended by Decision No 3731/91/ECSC(2) , it has become necessary to change some of the questionnaires on the consumption of raw materials and energy and on employment in the iron and steel industry; Whereas the census system should be simplified by discontinuing one questionnaire and by changing the census frequency, yearly instead of quarterly, of others; Whereas Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production(3) requires the establishment of a census of the value of iron and steel production; Whereas the changes provided for must ensure that the requirements for statistics on the iron and steel sector are satisfied in an improved manner, especially in the future Single Market, HAS DECIDED AS FOLLOWS: Article 1 Decision No 1566/86/ECSC is hereby amended as follows: 1. The following Article 2a is inserted: 'Article 2a As part of the Community survey of industrial production created by Council Regulation (EEC) No 3924/91 (*), ECSC iron and steel works in the Community must answer questionnaire 2-76 and state the value of their deliveries of iron and steel products. (*) OJ No L 374, 31. 12. 1991, p. 1.' 2. The questionnaires 2-50, 2-51, 2-53, 2-54, 2-55, 2-58, S-1, S-2 and S-8 set out in the Annex are replaced by the statistical questionnaires set out in the Annex hereto. Questionnaires S-1, S-2 and S-8 shall take the numbers 2-31, 2-32 and 2-34. 3. Questionnaire S-9 in the Annex is deleted. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1992. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 141, 28. 5. 1986, p. 1. (2) OJ No L 359, 30. 12. 1991, p. 1. (3) OJ No L 374, 31. 12. 1991, p. 1. ANNEX NOTE The questionnaires reproduced in the Annex are supplied by the SOEC in the original size.